Citation Nr: 0734679	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-29 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Whether cancellation of the appellant's access to fee-based 
treatment was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from September 1966 
to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Medical 
Administration Service (MAS) of the Togus, Maine Department 
of Veterans Affairs (VA) Medical Center to deny renewal of 
the appellant's fee-basis status and thereby end his access 
to non-VA medical care.

In September 2007, a Travel Board hearing was held at the 
Togus, Maine Regional Office (RO) before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.


REMAND

The veteran is service- connected for grand mal epilepsy, 
residuals of a right hip fracture, residuals of cyst 
excisions and a scar of the right lower eyelid; he has a 
current assigned schedular evaluation of 80 percent and has 
been assigned a total rating based on individual 
unemployability (TDIU) since 1984.  The record reflects that 
the appellant was in receipt of fee-basis benefits until June 
30, 2006, for the purpose of attaining medical care from non-
VA providers. 

In a May 2006 letter from the Togus VA Medical Center, signed 
by an employee of the Fee Services Division, the appellant 
was informed that, because the VA had established several 
outpatient clinics in Maine, VA might be able to provide the 
services he required within the VA healthcare system.  The 
appellant's fee-basis card was subsequently cancelled on June 
30, 2006.  The cancellation was appealed to the Board.

In cancelling the fee basis treatment there was no detailed 
discussion on 1) whether VA facilities were geographically 
inaccessible or 2) whether VA facilities were not capable of 
furnishing the required care.  Specifically, there was no 
discussion of the veteran's medical condition, the treatment 
he currently receives from the private facility, the 
treatment required, the specific services VA can provide, and 
the relative distance of the travel involved considering the 
veteran's condition.  The Board is prevented from making a 
determination on these issues, as the case has not been 
properly developed to address these matters.  Such 
development must be undertaken prior to an adjudication of 
the appeal.

The Board points out that it does have jurisdiction under 
38 C.F.R. § 20.101 to adjudicate this appeal.  38 C.F.R. 
§ 20.101 (b) addresses appellate jurisdiction of 
determinations of the Veterans Health Administration by the 
Board and states that the Board's appellate jurisdiction 
extends to questions of eligibility for hospitalization, 
outpatient treatment, and nursing home and domiciliary care; 
for devices such as prostheses, canes, wheelchairs, back 
braces, orthopedic shoes, and similar appliances; and for 
other benefits administered by the Veterans Health 
Administration.  That regulation further states that medical 
determinations, such as determinations of the need for and 
appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction.  Typical examples of 
these issues are described and include whether a particular 
drug should be prescribed, whether a specific type of 
physiotherapy should be ordered, and similar judgmental 
treatment decisions with which an attending physician may be 
faced.  38 C.F.R. § 20.101(b).

The United States Court of Appeals for Veterans Claims (the 
Court), in Meakin v. West, 11 Vet. App. 183 (1998), 
determined that the Board had jurisdiction to review a 
determination by a VA Medical Center that the veteran was not 
eligible for fee-basis outpatient treatment for service-
connected disabilities.  The Court noted that in determining 
whether a claimant would be entitled to fee-basis outpatient 
medical care, a claimant must be a veteran seeking treatment 
for a service-connected disability, and VA facilities are 
either (1) geographically inaccessible or (2) not capable of 
providing the care or services that the claimant requires.  
The Court stated that with regard to the latter factor, the 
determination of whether a VA facility is capable of 
furnishing specific care or services does not involve a 
medical determination, as does the question of the "need for 
and appropriateness of specific types of medical care and 
treatment," as contemplated by 38 C.F.R. § 20.101.  Meakin, 
supra.  Thus, as a general matter, the Board may review the 
appellant's claim for eligibility for fee-basis services for 
outpatient treatment outside the VA healthcare system.

After July 2006, the appellant was sent a VCAA letter (the 
document in the file is undated).  The Board, however, finds 
that this letter is inadequate as it fails to fully inform 
the veteran of the type of evidence and information which is 
necessary to substantiate the claim on appeal.  The appellant 
should be provided an appropriate VCAA notice letter.

Accordingly, the case is REMANDED to the MAS/VAMC for the 
following:

1.  The MAS/VAMC must send the appellant 
a notice and assistance requirements 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The letter must:  

(a) inform the claimant about the 
information and evidence not of 
record that is necessary to 
substantiate a claim for fee basis 
services.
(b) inform the claimant about the 
information and evidence that VA 
will seek to provide; 
(c) inform the claimant about the 
information and evidence the 
claimant is expected to provide; and 
(d) request that the claimant 
provide any evidence in the 
claimant's possession that pertains 
to the claim.

2.  The MAS/VAMC should obtain all fee-
basis clinical records concerning 
treatment provided to the appellant from 
June 2003 to the present, not already of 
record.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical records to VA.  Any records 
obtained should be associated with the 
combined health record.

To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file and 
Combined Health Record should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of the negative results 
and be given opportunity to secure the 
records.

3.  The appellant's claims file, to 
include his Combined Health Record, 
should be returned to the Togus VA 
Medical Center in order for a medical 
physician to review the case and issue a 
determination on this matter.  

The physician should address the 
following:

1) whether VA facilities are 
geographically inaccessible, and 2) 
whether VA facilities are capable of 
furnishing the required care.  In 
addressing these questions, the physician 
should discuss the veteran's medical 
condition, the treatment he currently 
receives from the private facility, the 
treatment required, the specific services 
VA can provide, and the relative distance 
of the travel involved considering the 
veteran's condition.  

In conducting such a review, the 
physician should be mindful of Manual M-
1, Part 1, Chapter 18, Section 18.16, 
which states that when a veteran has been 
receiving care with the same treating 
physician for an extended period of time 
(as is the case here) and the termination 
of fee-basis status could interfere with 
the patient's progress, it may be a valid 
reason for continuing fee-basis care.  

Additionally, the physician is advised 
that he or she may request to have the 
appellant report for an examination for a 
determination regarding 
continuation/termination of fee-basis 
status when such a determination cannot 
be made from existing records.

4.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

